      Case 1:13-cv-00211-EJL-REB Document 147 Filed 04/04/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 SHARON R. HAMMER and JAMES R.
 DONOVAL, husband and wife,                  Case No. 1:13-cv-00211-EJL-REB

                                             ORDER
 Plaintiffs,

               v.

 CITY OF SUN VALLEY; NILS RIBI, in
 his individual and official capacity; and
 DEWAYNE BRISCOE, in his individual
 and official capacity,


 Defendants.

       The parties having filed a Stipulation for Dismissal, and good cause appearing

therefore, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the

Stipulation for Dismissal (Dkt. 146) is APPROVED and that this case is DISMISSED

WITH PREJUDICE with each party to bear its own attorney fees and costs.

                                             DATED: April 4, 2019


                                             _________________________
                                             Honorable Edward J. Lodge
                                             U.S. District Judge




ORDER
